ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges receipt of the amendment filed 8/16/21 claims 1, 9, 11, 15-22, and 24 were amended; claims 2, 3, 8, 10, 12-14, and 25-66 were canceled; and claims 67-70 were added.
	Note(s):  Claims 1, 4-7, 9, 11, 15-24, and 67-70 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 8/16/21 to the rejection of claims 1, 4-7, 9-24, and 64-66 made by the Examiner under 35 USC 112 (first and second paragraph) and/or improper Markush have been fully considered and deemed persuasive for the reasons set forth below.  Therefore, the outstanding rejections are hereby WITHDRAWN.
New Matter Rejection
	The 112 first paragraph (new matter) rejection is WITHDRAWN for reasons of record in Applicant’s response filed 8/16/21.
Improper Markush Rejection
	The improper Markush rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.
112 Second Paragraph Rejections
	The 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejection.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney C. Rachal Winger on 8/31/2021.
The application has been amended as follows.
	Claim 1, lines 18, 19, 22, and 24, replace ‘the sequence’ with ‘a sequence’.
	Claim 7, line 1, replace ‘wherein the treating comprises’ with --further comprising--.
	Replace claim 9 with the following.
		9.	(Currently Amended)  The method of claim 1, wherein cellular proliferation is reduced in the subject after administering the composition as compared to cellular proliferation in the subject following diagnosis with the cancer but before administering the composition.
	Claim 11, line 10, insert --and-- after ‘vaginal cancer,’.
	Claim 11, line 10, delete ‘, and/or cancer from metastases thereof’.
	Claim 67, lines 18, 19, 22, and 24, replace ‘the sequence’ with ‘a sequence’.

ALLOWABLE CLAIMS
Claims 1, 4-7, 9, 11, 15-24, and 67-70 are allowable of the prior art of record.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious a method of treating cancer, thyroid disease, blood disorders, and restenosis as set forth in independent claims 1 and 67.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 31, 2021